Order entered June 7, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01469-CV

                               CRESENCIO BASTIDA, Appellant

                                             V.

              ABEL'S MOBILE HOME SERVICE, INC., ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-02287-06

                                          ORDER
       The Court has before it appellant’s June 5, 2013 unopposed motion for a final extension

of time to file appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file

his brief by June 12, 2013.      No further extensions will be granted absent a showing of

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE